Citation Nr: 0634654	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  02-16 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from January 1966 until 
January 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Pittsburgh, Pennsylvania.

This matter was previously before the Board in November 2004.  
At that time, a remand was ordered to accomplish additional 
development.  It is further noted that in November 2004, the 
issue of entitlement to special monthly compensation based on 
loss of use of a creative organ was also before the Board.  
However, a subsequent rating decision in March 2006 granted 
that benefit.  As such, the issue of entitlement to special 
monthly compensation is no longer for consideration.  

The Board also notes that a February 2005 ophthalmology 
consult showed a diagnosis of minimal nonproliferative 
diabetic retinopathy in the right eye.  Service connection is 
not currently in effect for this disorder.  This matter is 
referred to the RO for appropriate action.


FINDING OF FACT

The evidence of record does not demonstrate that the 
veteran's diabetes mellitus type II requires any regulation 
of activities.

CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 20 percent for diabetes mellitus type II have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.119, Diagnostic Code 7913 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

Here the veteran is appealing the initial rating assignment 
as to his diabetes mellitus.  In this regard, because the 
February 2002 rating decision granted the veteran's claims of 
entitlement to service connection, such claim is now 
substantiated.  As such, his filing of a notice of 
disagreement as to the February 2002 determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.
  
The statement of the case (SOC) and supplemental statement of 
the case (SSOC), under the heading "Pertinent Laws; 
Regulations; Ratings Schedule Provisions," set forth the 
relevant diagnostic code (DC) for the disability at issue (38 
C.F.R. § 4.19, DC 7913).  Moreover, the March 2006 
supplemental statement of the case included a description of 
the rating formulas for all possible schedular ratings under 
that diagnostic code.  The appellant was thus informed of 
what was needed not only to achieve the next-higher schedular 
rating, but also to obtain all schedular ratings above the 20 
percent evaluation that the RO had assigned.  Therefore, the 
Board finds that the appellant has been informed of what was 
necessary to achieve a higher (compensable) rating for the 
service-connected disabilities at issue.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, the claims file contains the 
veteran's own statements in support of his claim, to include 
testimony provided at a June 2004 hearing before the 
undersigned.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

The veteran is claiming entitlement to an initial rating in 
excess of 20 percent for his service-connected diabetes 
mellitus type II.  Because he is appealing the initial 
assignment of a disability rating, the Board must consider 
the entire time period involved, and contemplate staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The schedular criteria for diabetes mellitus are set forth 
under 38 C.F.R. § 4.71a, Diagnostic Code 7913.  That Code 
section provides that a 20 percent rating is warranted where 
the evidence demonstrates that the disability requires 
insulin and restricted diet, or; oral hypoglycemic agent and 
a restricted diet.  In order for the veteran to be entitled 
to the next-higher 40 percent evaluation, it must be shown 
that the disability requires insulin, restricted diet and 
regulation of activities.  

The Board has reviewed the evidence of record and finds no 
support for assignment of the next-higher 40 percent 
evaluation for any portion of the rating period on appeal.  
Indeed, the evidence of record fails to demonstrate that the 
veteran's diabetes mellitus requires a regulation of 
activities.  To the contrary, a February 2003 VA outpatient 
treatment report revealed that the veteran realized the need 
to get more exercise to control his weight.  Furthermore, 
while a July 2004 VA examination report contained complaints 
of inability to stand for prolonged periods, and of an 
inability to climb more than a single flight of stairs, no 
restrictions were placed on his activity.  Indeed, that same 
examination report also showed that he was able to walk the 
full length of his driveway, which was 178 feet, to retrieve 
his mail.  

Further regarding regulation of activities, in an October 
2004 VA outpatient treatment report the veteran was openly 
encouraged to consider using a heated pool for exercise.  
More recently, the veteran indicated in a July 2005 VA 
clinical record that he wanted to get out and walk more.  
However, he was precluded from doing so due to nonservice-
connected residual back pain following surgery.  There was no 
indication that the diabetes mellitus was the cause of the 
veteran's inability to exercise.  Furthermore, upon VA 
examination in January 2006, the veteran reported that he did 
not engage in any sports activities.  He further stated that 
he could not drive very far due to swelling and numbness in 
his legs.  However, the examination report indicated that the 
veteran remained independent with respect to the activities 
of daily living, though he needed some help in doffing and 
donning his socks.  The veteran received no directive to 
avoid any physical activity because of his service-connected 
diabetes mellitus.  Finally, while the veteran stated at his 
June 2004 hearing before the undersigned that he could not 
engage in activity that was "too strenuous," he did not 
identify any specific activities which he was told to avoid.  

Based on the foregoing, the competent evidence of record does 
not reveal that the veteran's treatment plan for diabetes 
mellitus involves a regulation of activities such as to 
warrant the next-higher 40 percent rating under Diagnostic 
Code 7913.  

At his June 2004 hearing, the veteran indicated that he took 
two insulin shots per day.  (Transcript "T," at 3.)  He 
also reported that he was on a restricted diet.  
Specifically, he had to eat sugar-free foods, lowfat milk, 
and fruits and vegetables.  He added that he saw a dietician 
every other month.  (T. at 9.)  Furthermore, the January 2006 
VA examination again indicated that the veteran  was insulin 
dependent and was under dietary instructions.  However, 
insulin dependence and restricted diet are both already 
contemplated in the currently assigned 20 percent evaluation 
in effect throughout the rating period on appeal.  Therefore, 
the 20 percent rating is found to appropriately reflect the 
severity of the veteran's disability picture.  

The Board has also considered whether a separate evaluation 
for any compensable complication of the veteran's service-
connected diabetes is warranted here pursuant to Note (1) 
following Diagnostic Code 7913.  That note instructs the 
rater to evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  The veteran is presently 
service-connected for peripheral neuropathy of the lower 
extremities, each evaluated as 10 percent disabling.  He is 
also service-connected at 10 percent for peripheral 
neuropathy of the right upper extremity and at a 
noncompensable level for the left upper extremity.  
Additionally, noncompensable evaluations are in effect for 
erectile dysfunction and for ulcers of the right and left 
legs.  As noted above, the issue of service connection for 
diabetic retinopathy of the right eye is referred to the RO 
for appropriate action in the Introduction section of this 
decision.  Moreover, service connection has been denied by 
the RO in unappealed rating decisions for hypertension and 
for disabilities of the right hand fingernails and toenails, 
all claimed as secondary to the veteran's service-connected 
diabetes mellitus.  See RO rating decisions dated in April 
2002 and July 2002, respectively.  Finally, the competent 
evidence does not reveal any other complications of diabetes 
mellitus.  In this regard, the Board acknowledges treatment 
for gout demonstrated in VA clinical records dated in 2005 
and 2006.  However, this problem was not attributed to the 
service-connected diabetes mellitus.  The Board also notes 
that veteran indicated at his June 2004 hearing that he was 
taking iron tablets for anemia.  (T. at 9.)  However, he 
acknowledged that no competent medical professional related 
his anemia to his service-connected diabetes mellitus.  (T. 
at 9-10.)  

In conclusion, an initial evaluation in excess of 20 percent 
for diabetes mellitus is not warranted.  Moreover, the 
competent evidence does not warrant any additional separate 
evaluations for complications of diabetes.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, referral for consideration of 
the assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2006) is not warranted.


ORDER

An initial evaluation in excess of 20 percent for diabetes 
mellitus type II is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


